Citation Nr: 1510612	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-23 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2010.  


FINDING OF FACT

The Veteran does not have a current acquired psychiatric disability, including PTSD or bipolar disorder, which was of service onset, or is related to any events which occurred in service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and bipolar disorder, was not incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in October 2008, prior to the initial adjudication of the claim, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was advised of various types of lay, medical, and employment evidence that could substantiate the various elements of his service connection claim.  He was specifically advised of the requirements for establishing entitlement to service connection for PTSD, and provided with a PTSD questionnaire.  He was also provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Veteran has not alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Hence, VA's notice requirements have been satisfied.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's available service personnel records have been obtained.  Service treatment records are unavailable, and the Veteran stated, in August 2009, that he had no copies of his service treatment records.  In addition, the RO obtained verification of the Veteran's claimed stressor from the U. S. Army and Joint Services Records Research Center (JSRRC) coordinator.  All identified VA records have been obtained, as have the reports of a state hospitalization in March 1978.  On a VA outpatient psychiatric evaluation in August 2010, the Veteran reported that other psychiatric treatment records, from Western Psychiatric Institute and Clinic (WPIC) and St. Francis Hospital, were unavailable.  No other private records have been identified.  

A VA examination was provided in November 2009.  The examination involved an interview, psychological testing, and review of the claims file, and rationale was provided for the opinions rendered.  Read as a whole, and taken together with the pertinent outpatient treatment records, discussed below, the opinion provides an adequate basis for the Board to decide this appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) ("An adequate medical report must rest on correct facts and reasoned medical judgment so as inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports."); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (VA examination report "must be read as a whole" to determine an examiner's rationale).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted on a presumptive basis for certain chronic diseases, including psychoses, if the disability was manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1110 , 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

To establish service connection, there generally must be medical or, in certain circumstances, lay evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that he suffers from acquired psychiatric disability, to include PTSD and bipolar disorder, due to stressful events which occurred during service.  In addition, he indicated that he was treated for bipolar disorder during service.  

The Veteran's service treatment records are unavailable.  In such cases, the Board has a heightened duty to assist and obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt rule.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. Principi, 3 Vet. App.  542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The legal standard, however, for proving a claim for service connection is not lowered, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).  There is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).

After service, records from Mayview State Hospital note that the Veteran was admitted in March 1978 under a commitment as a transfer from another hospital, where, during the admission process, he had attacked a doctor.  His wife stated that his behavior had become erratic and irrational a few days prior to admission.  He was admitted because of bizarre behavior and speech, and extreme assaultiveness.  His progress was rapid with psychotropic medication.  He had a number of personal and financial problems which had begun during 1977.  It was noted that he denied any prior psychiatric hospitalizations.  He was discharged after nine days of hospitalization with a diagnosis of schizophrenia, paranoid type, acute, in excellent remission.  He was to follow up with the medications Haldol and Cogentin.  

VA medical records show that the Veteran was hospitalized in February 1986 for treatment of bipolar disorder, manic.  According to a psychiatric review dated in March 1993, he had a rather long psychiatric history dating back to 1978 when he was first hospitalized for severe mood disorders.  Subsequently, he had at least three inpatient treatments, most recently in February 1986.  He had been treated as an outpatient since then, doing fairly well with continuous medication.  

The Veteran was afforded a VA examination in November 2009, in a comprehensive evaluation which also included psychological testing.  The Veteran said that after service, he did not report any psychiatric problems or treatment until around 1977, when he went to a facility because he was hearing voices.  The examiner noted that he had been consistently maintained on psychiatric medications since the 1970's.  It was noted that the Veteran had never engaged in individual or group counseling or psychotherapy, and he had never been diagnosed with PTSD by any of his providers.  His PTSD screens had been negative, and there were no symptoms consistent with trauma or PTSD in any treatment records.  

The examiner stated that although he reported being present during a large fire that resulted in many deaths and assisting in the recovery efforts, the Veteran was not reporting any pattern of re-experiencing, avoidance, numbing, or hyperarousal that met the diagnostic criteria for PTSD.  Further, he had never been diagnosed with PTSD.  

Psychological testing results appeared invalid.  The examiner commented that the Veteran scored a 74 out of a possible 88 on the Impact of Events Scale Revised (IES) with regard to the fire in Japan.  He reported a 4 on almost all of these items and failed to discriminate adequately between symptoms on this measure.  He also scored a 134 on the Mississippi Scale for Combat Related PTSD (MSC), which fell far above the cutoff that would be necessary for a diagnosis of PTSD, even in a Veteran exposed to frequent combat experiences.  He reported symptoms in excess of what were reported during clinical interview, and symptoms were not consistent with functioning.  

The Veteran was diagnosed as having bipolar disorder with psychotic features, unrelated to military service.  Although he described being present during a fire at a U.S. Naval base in Japan and assisting with firefighting and body recovery efforts, the examiner observed he did not report any pattern of symptoms indicative of PTSD.  He did not seek or require any psychiatric treatment until 1977, which was 10 years after military discharge.  He had been in psychiatric care since that time, but diagnoses included paranoid schizophrenia and bipolar disorder with psychotic features.  He had never been diagnosed with PTSD by any provider, and his treatment notes did not have any indication of discussions about stressful events or memories from his military service.  Therefore, his current psychiatric distress was unrelated to his military service.  

Subsequently, the Veteran and his wife were seen by a VA psychologist in August 2010, for "issues associated with possibly obtaining service-connected benefits."  The Veteran stated that he started receiving intramuscular injections perhaps two months before his discharge from the Navy.  He received these every two or three weeks, and the examiner noted these might have been haloperidol deaconate.  Evidently, these treatments continued for some months following his discharge.  That medication appeared to be associated with his diagnosis of bipolar disorder.  For some period of time following discharge he did not receive any treatment or medication but did end up being hospitalized for psychiatric reasons.    

The Veteran gave a history of significant drug and alcohol problem in the years following his discharge from the Navy.  The Veteran also talked about some events associated with his service years that continue to affect him.  In addition to assisting in removing bodies from a fire that occurred while he was in Tokyo [sic], the Veteran talked about aspects of the Vietnam war that continue to distress him.  He talked about his involvement in communications, and how some aspects of this caused him to realize that information presented to the public about operations and also personnel were not accurate.  He provided examples of these inaccuracies, and was tearful while so doing. He had symptoms including depression, sleep disruption with dreams of his military experience, recurrent intrusive memories, distress at exposure to cues some avoidance of stimuli, and some increased arousal.  The diagnoses were bipolar disorder and rule out PTSD.  With regard to the Veteran's questioning of the accuracy of the prior diagnosis, the psychologist explained that in general, disorders such as schizophrenia spectrum illnesses and bipolar disorder, though having some similarities with PTSD (for example could make people irritable) would be usually differentiated by clinicians. 

Further investigation regarding PTSD was to be planned with the PTSD team.  Such psychiatric evaluation was conducted in October 2010.  The Veteran presented to the evaluation describing current depressed mood, sleep disturbances, and nightmares of a fire in Japan.  When asked to describe his current problems, the Veteran began by stating that he believed that he had PTSD, and not schizophrenia or bipolar disorder, as previously diagnosed.  

On the evaluation, the first symptom the Veteran reported was fear of fire.  He was unable to estimate the last time he lit a match.  His wife added that he will not attempt to re-light the pilot on their gas stove but instead will ask her to do it.  She also stated that when she does light a match, the Veteran insists she run water over it to insure it is fully extinguished before disposing of it.  The Veteran began crying while speaking about his fear of fire and began to describe the fire in Japan in which he was involved during the Navy.  The Veteran stated "putting out the fire was one thing; dragging bodies out was the other."  He stated that in the past 6 months he had begun doing research on the internet about that fire, and he was surprised to learn how many people had died.  He stated that "officers were sending guys back into the building to get as much [classified military documents] out as possible."  The Veteran stated that the men did not have proper masks to prevent smoke inhalation and passed out from the smoke, then drowned. He stated that the men's "bellies were swollen" from the water they had taken in while passed out inside the building.  

The Veteran reported that he sometimes had nightmares about the fire.  He indicated that he awakened from those nightmares in a cold sweat.  In addition to nightmares, the Veteran said that he had difficulty sleeping at night, often sleeping only a few hours at a time.  He recalled that he burned a grilled cheese sandwich a few months earlier because he fell asleep.  He stated that he became very upset when he woke up and smelled the smoke, but he was able to air out the house before his wife returned home from work.  

On mental status examination, the Veteran reported that his mood had been somewhat depressed and anxious.  His facial affect was congruent with that report, and he became tearful during the interview.  He spoke slowly and quietly at times.  Otherwise, mental status examination was essentially normal. 

Psychometric testing, consisting of Clinical Interview Minnesota Multiphasic Personality Inventory-2 (MMPI-2) and Millon Clinical Multiaxial Inventory III (MCMI-III), was conducted.  The MMPI-2 indicated a valid profile.  His infrequency scale was slightly elevated but still within the typical range observed in outpatients, thus not suggesting random responding or faking bad.  Other validity scales were within the normal range.  His clinical profile indicated an elevation on the hysteria scale.  He also had an elevation on an index indicative of schizoid personality patterns.  The results of the psychological testing were consistent with his verbal reports and history.  He reported somatic symptoms including difficulty sleeping and daytime fatigue. He reported a history of panic attacks, as well as current examples of phobic avoidance pertaining to fire.  Additionally, he had demonstrated a pattern of minimizing his social interactions by working the night shift and engaging in solitary activities away from his wife or other family members, which were consistent with his profile on the psychological testing. 

Reference was made to the Veteran's described patterns of avoidance and excessive fear pertaining to fire, and that this fear does caused interference with cooking and potentially burning food.  Specific phobia, situational type, was thereby given as a diagnosis.  Additionally, he had long-standing patterns of preferring to avoid interacting with other people, even working nightshifts in order to do so, and maintaining few close relationships, which were consistent with schizoid personality traits on Axis II.  The diagnostic impressions were bipolar I disorder, most recent episode depressed; specific phobia, situational type (fire); and schizoid personality traits.  

PTSD was found not to be present.  Although the Veteran complained of depressed mood and nightmares, the examiner concluded that the diagnosis of bipolar disorder with psychotic features given to him in the late 1970's seemed consistent with his reported symptoms.  The Veteran has apparently not had a manic episode in many years, but the episodes reported in the '70s included auditory hallucinations, homicidal ideation, and racing thoughts; additionally, they were severe enough that the Veteran was hospitalized.  Although he had some symptoms of anxiety, as supported by both his verbal report and his psychological testing, he did not meet criteria for PTSD.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006). 

The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, unlike disabilities which may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  In this regard, a diagnosis of a mental disorder in general must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  38 C.F.R. § 4.125(a).  At a minimum, it must be supported by the findings on an examination report.  Id.  

The Board must also determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (In weighing the credibility, VA may consider inconsistent statements and internal inconsistencies.).  


The Veteran's primary contention is that his correct diagnosis is PTSD, which is related to in-service stressors.  For service connection for PTSD, there must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred (although several presumptions exist which serve to ease this evidentiary burden in some cases).  38 C.F.R. § 3.304(f).  For this claim, which was certified to the Board prior to August 4, 2014, the PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  38 C.F.R. § 4.125(a); see 79 FR 45093, 45094 (Aug. 4, 2014).

The Veteran claims service connection for PTSD, based on a stressor related to a fire which occurred at the Naval Support Facility (NSF) at Kamiseya, Japan, in September 1965.  The JSRRC coordinator, in November 2009, determined that the stressor occurred.  The report noted that the Veteran claimed that he helped with the firefighting, body recovery and clean-up of a fire at Kamiseya.  Review of that station's history showed that at the time of the fire, the station only had 300 personnel and 100 of them were in the building at the time of the fire, which resulted in the loss of 12 personnel who were killed.  It took 12 fire departments as well as the US Naval personnel to extinguish the fire.  The Coordinator noted that review of the Veteran's personnel file showed he was stationed at this location at the time of the fire.  Due to the size of the fire and number of personnel at the base and assisting in the firefighting, it was their determination that the occurrence of the stressor was conceded.  

Although the Veteran believes that he has PTSD due to the in-service fire, the medical evidence, including psychological testing, does not show the presence of PTSD, including during the pendency of the claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).  

It must be emphasized that the Board does not find that the Veteran had a diagnosis of PTSD, which subsequently resolved during the pendency of the appeal.  Rather, the totality of the evidence ultimately establishes that PTSD was not present during the appeal period, because the diagnoses of such were not in accordance with the DSM-IV, or otherwise supported by sufficient findings.  All of the adequate evaluations concluded that PTSD was not present.  Further, while a June 2011 outpatient treatment note indicated that the Veteran reported that his "mixed bipolar disorder and PTSD" had been fairly stable over the past 30 years, this was simply a report by the Veteran, and not a medical assessment.  It has already been established that the Veteran believes that he has PTSD; however, psychiatric evaluations have failed to confirm the diagnosis.  

With respect to bipolar disorder, the Veteran has carried a diagnosis of bipolar disorder for many years.  On one occasion, in August 2010, the Veteran reported receiving intramuscular injections while in service or proximate thereto.  The VA psychologist at that time posited that these injections "might have been" haloperidol deaconate, and "evidently" continued for some months following his discharge.  That medication "appeared to be" associated with his diagnosis of bipolar disorder.  However, as there are no service treatment records available, the Veteran must have been the source of this information, and elsewhere, a history of onset in the 1977-1978 time frame was reported by the Veteran.  None of the earlier records, which were for treatment purposes, and also rely on information provided by the Veteran, date the onset to service.  The Board finds that these records are more probative than this single later record, which was "for issues associated with possibly obtaining service-connected benefits."  The VA examination in 2009 concluded that the bipolar disorder was unrelated to service, and there is no contradictory medical conclusion.  

As a result of the October 2010 evaluation, the Veteran was diagnosed as having a phobic disorder related to fire, which was not previously noted.  However, this was based on symptoms described by the Veteran, consisting of apparently not having lit a match for a long time, unwillingness to light the pilot light on their gas stove, and insisting that his wife run water over any match she lights to insure it is fully extinguished before disposing of it.  Despite this extreme care, he stated that he burned a grilled cheese sandwich because he fell asleep, which is difficult to reconcile with an abnormal fear of fire.  

The report also noted that began crying while speaking about his fear of fire and began to describe the fire in Japan in which he was involved during the Navy.  The Veteran stated "putting out the fire was one thing; dragging bodies out was the other."  He stated that in the past 6 months he had begun doing research on the internet about that fire, and he was surprised to learn how many people had died.  However, the official reports stated that there were 12 separate fire department units on the scene, and in such circumstances, it does not seem likely that untrained personnel would have been used to pull out the bodies of those 12 servicemen who died in the blaze, or the 14 living personnel who required hospitalization; such individuals would need expert handling and prompt medical attention.  In short, the Board does not find it credible that the Veteran, trained as a radioman, would have been employed in pulling bodies out of the fire, in the presence of 12 trained fire departments.  

However, it is not inconsistent that the Veteran might have seen bodies pulled from the fire, or assisted in other ways, and his exposure to the conflagration which resulted in the deaths of 12 servicemen has been conceded.  

Regarding the diagnosis of specific phobia, situational type (fire), the symptoms of intense fear of fire were only mentioned on this one evaluation.  Although he was referred to psychiatric treatment based on this fire phobia, the records of the treatment provider note "specific phobia, situational type (fire)" by history only.  The Veteran did not previously mention a fear of fire in any examination or treatment record, and the Board does not find it likely that had such an intense fear of fire been present earlier, he would have failed to mention it.  Indeed, on the 2009 VA examination, not only did he fail to report a fear of fire, but he reported that for 15 to 20 years after service, he had smoked cannabis daily "all day long."  He also reported having smoked tobacco until about 1987.  Both of these activities would have required bringing an open flame close to his face, which does not seem consistent with a fear of fire such as described by the Veteran, i.e., being afraid to light a match.  For these reasons, the Board finds that the diagnosis of a fire phobia was not based on a credible history, and, therefore, a service connection for a fire phobia, based on the in-service fire, is not warranted.  

In sum, the weight of the evidence establishes that the Veteran does not have PTSD, and that bipolar disorder or other acquired psychiatric disability was first manifested several years after service and is unrelated to service events.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disability, to include PTSD and bipolar disorder, is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


